Case: 12-12828   Date Filed: 01/29/2013   Page: 1 of 6

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12828
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:11-cr-00049-JOF-GGB-2

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,
                                  versus


DANIELLE NICOLE MCCASLIN,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 29, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

       Danielle McCaslin appeals her sentence of 6 months’ imprisonment,

followed by 18 months’ supervised release, imposed after she admitted to
                Case: 12-12828        Date Filed: 01/29/2013       Page: 2 of 6

numerous violations of her home confinement and her probation was revoked,

pursuant to 18 U.S.C. § 3565. On appeal, she argues that her sentence is

substantively unreasonable. After careful review, we affirm.

         A sentence imposed upon the revocation of probation is reviewed for

reasonableness, United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006), which “merely asks whether the trial court abused its discretion.” United

States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United

States, 551 U.S. 338, 351 (2007)). In reviewing sentences for reasonableness, we

typically perform two steps. Id. at 1190. First, we “‘ensure that the district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence -- including an

explanation for any deviation from the Guidelines range.’” Id. (quoting Gall v.

United States, 552 U.S. 38, 51 (2007)).1


1
  In revoking probation, the district court should consider the factors in 18 U.S.C. § 3553(a) and
impose a sentence sufficient, but not greater than necessary, to reflect the seriousness of the
offense, promote respect for the law, provide just punishment for the offense, deter criminal
conduct, protect the public from future crimes of the defendant, and provide the defendant with
needed educational or vocational training or medical care. See 18 U.S.C. §§ 3553(a)(2), 3565(a).
The sentencing court must also consider the nature and circumstances of the offense and the
history and characteristics of the defendant, the kinds of sentences available, the guidelines
range, the pertinent policy statements of the Sentencing Commission, the need to avoid
unwarranted sentencing disparities, and the need to provide restitution to victims. 18 U.S.C. §
3553(a)(1), (3)-(7).
                                                2
               Case: 12-12828     Date Filed: 01/29/2013    Page: 3 of 6

      If we conclude that the district court did not procedurally err, we must

consider the “‘substantive reasonableness of the sentence imposed under an abuse-

of-discretion standard,’” based on the “‘totality of the circumstances.’”             Id.

(quoting Gall, 552 U.S. at 51).       This review is “deferential,” requiring us to

determine “whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[W]e will not second guess the weight (or lack

thereof) that the [district court] accorded to a given factor ... as long as the sentence

ultimately imposed is reasonable in light of all the circumstances presented.”

United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration

and emphasis omitted), cert. denied, 131 S.Ct. 2962 (2011). We will “vacate the

sentence if, but only if, we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

        The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors. Talley, 431 F.3d at

788. While we do not presume a sentence falling within the guideline range to be

reasonable, we ordinarily expect such a sentence to be reasonable. Id.


                                           3
                 Case: 12-12828       Date Filed: 01/29/2013        Page: 4 of 6

         Chapter 7 of the Sentencing Guidelines provides recommended ranges of

imprisonment applicable upon revocation. See U.S.S.G. § 7B1.4. In the case of a

revocation based, at least in part, on a violation of a condition specifically

pertaining to home confinement, use of the same or a less restrictive sanction is not

recommended. U.S.S.G. § 7B1.3(c)(3). The Guidelines recommend a sentence of

three to nine months’ imprisonment for a defendant with a criminal history

category of I who commits a Grade C probation violation. U.S.S.G. § 7B1.4(a).

         Here, McCaslin has not shown that her sentence was substantively

unreasonable.2 As the record shows, the district court considered the arguments of

the parties and the § 3553(a) factors. The court said that it considered the large

number of violations to be “very serious.” 18 U.S.C. § 3553(a)(1),(2) (nature and

circumstances of the offense; need for the sentence imposed to reflect the

seriousness of the offense). The court noted that it had previously imposed a

lenient sentence on McCaslin because of her children, but that it regretted doing so.

18 U.S.C. § 3553(a)(1) (history and characteristics of the defendant).                       After

hearing the reasons put forth by McCaslin as to why she violated probation, the

court stated that her excuses “don’t hold together.” 18 U.S.C. § 3553(a)(2)(A)

(promote respect for the law). The court also observed that McCaslin had a non-

2
 McCaslin raises no challenge to the procedural reasonableness of her sentence, and
accordingly, she has waived any claim in this respect. See United States v. Jernigan, 341 F.3d
1273, 1283 n.8 (11th Cir. 2003) (holding that issues not raised in an initial brief on appeal are
deemed abandoned).
                                                 4
              Case: 12-12828     Date Filed: 01/29/2013   Page: 5 of 6

negotiable responsibility as a citizen to abide by the laws. Id. The court took into

consideration the mitigating factor that McCaslin had attempted to secure

employment. 18 U.S.C. § 3553(a)(1) (history and characteristics of the defendant).

However, the court ultimately concluded that incarceration was necessary to

“teach[] a lesson.” 18 U.S.C. § 3553(a)(2)(A) (reflect the seriousness of the

offense; provide just punishment for the offense; afford adequate deterrence to

criminal conduct). While it appears that the court heavily emphasized the need to

promote respect for the law, the weighing of the individual § 3553(a) factors is left

to the sound discretion of the court. Snipes, 611 F.3d at 872. Additionally, when

asked whether it had considered the § 3553(a) factors in imposing the revocation,

the court stated that it had. No further explanation was required. See United States

v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005) (holding that post-Booker, the

district court’s acknowledgement that it had considered the parties’ arguments and

the § 3553(a) factors was sufficient).

        In imposing incarceration, the court specifically found that further home

confinement was not warranted. See also U.S.S.G. § 7B1.3(c)(3). Moreover, the

court recognized that the applicable sentencing range was three to nine months,

and chose a sentence from within that range. 18 U.S.C. § 3553(a)(3)-(4) (the kinds

of sentences available and the applicable sentencing range for probation

violations). We normally expect such a sentence to be reasonable. Talley, 431


                                         5
               Case: 12-12828   Date Filed: 01/29/2013   Page: 6 of 6

F.3d at 788.    Accordingly, in light of the record and the § 3553(a) factors,

McCaslin cannot meet her burden of showing that the court abused its discretion in

sentencing her to 6 months’ imprisonment and 18 months’ supervised release. Id.

        AFFIRMED.




                                        6